   8:21-cr-00095-RFR-SMB Doc # 16 Filed: 04/19/21 Page 1 of 1 - Page ID # 40




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:21CR95

       vs.
                                                                        ORDER
DANYEL SONNET MIDDLETON,

                       Defendant.


       This matter is before the court on Defendant's Motion Out of Time to Extend Date to File
Pretrial Motions and Continue Trial Date [15]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions
shall be filed by May 13, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion Out of Time to Extend Date to File Pretrial Motions and
Continue Trial Date [15] is granted. Pretrial motions shall be filed on or before May 13, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between April 13, 2021 and May 13, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).
       3.      Jury Trial set for 5/10/2021 at 9:00 AM in Courtroom 4, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, NE before Judge Robert F. Rossiter Jr. is
canceled and will be reset after the pretrial motion deadline.

       Dated this 19th day of April, 2021.
                                                      BY THE COURT:
                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
